Opinion of the Court, by
Judd, C.J.
On the 6th of August, the Attorney-General presented a complaint against the respondent, charging him with certain misconduct, and praying for his dismissal from the office of District Justice of Kipahulu and Kaupo, Maui. He appeared on the 26th as required by the summons, made answer, and the Court heard the matter and the evidence adduced on both sides.
We find the facts to be substantially as follows:
In the evening of the 14th of last March, Saturday, while the respondent was at Kipahulu, Maui, stopping at the house of Halualani, a policeman, S. W. Kahele, came to him with one Hairama, a young man, and stated that Hairama had just bought a bottle of wine from a Portuguese storekeeper, Long-dell by name, and desired a warrant for the arrest of the Portuguese for selling spirituous liquors without a license. The Judge asked Kahele how many witnesses he had. Kahele replied that only Hairama saw the Portuguese sell the wine, but that he Kahele was outside the house, and saw Hairama go into the house and return with the wine, which he immediately took into his possession. He then produced it before the Judge. The Judge said that one witness was not enough. From this point there is a divergence in the testimony. Kahele says that the Judge further said it was useless to bring the case, that it *299could not be proved by only one witness, and moreover how did Kahele know the bottle contained wine, it might be it was only water; whereupon Kahele said, “ Mr. Reuter, the Deputy Sheriff, will be here to-morrow (Sunday) morning and if he takes your view of the case it will not be broughtthat the Judge then said that the case better be dropped and that they better drink the wine up, and asked Kahele for the bottle, took it down stairs where there were a number of people, Luika, Halualani, Hairama, Pueiki, and they all drank it together, he and the Judge taking their share.
The Judge says that he told Kahele that there must be more evidence, and Kahele went away taking the bottle in his coat pocket. He remained upstairs writing and when he went down stairs he found a party of natives evidently drinking and noisy, bade them be more quiet and then went out, picked up Kahele and went to the plantation quarters to find the natives who Hairama had said were in the store when he bought the wine from the Portuguese. Kahele had told the Judge that he had gone into the Portuguese store with the bottle, and then the Portuguese had denied selling the bottle, and that John Kahilahila, Kaialomi and Manana who were in the store, as Hairama said, when he bought the bottle, had also denied that the wine had been sold to Hairama. It is therefore impossible to conjecture what further evidence could be obtained. Yet the Judge insisted that they should search for more. This was about 10 o’clock at night and he waited about half an hour to find the witnesses; while waiting he saw a Japanese, the plantation night watchman, sitting on a verandah, went up to him and said, “You must be cold, here is something for to drink.” The Japanese took the bottle, but said he had no means of opening it there, so as Kahele came along just then, the Japanese gave him the bottle and Kahele took it off. Hairama corroborates Kahele in every essential particular of his statement of his interview with the Judge and of their drinking the contents of the bottle, which was the ordinary red wine used by the Portuguese.
All agree that a warrant for the arrest of the Portuguese was *300made out, dated and signed that Saturday night, and that it purported to be upon the information and oath of Hairama and was kept by the Judge in his possession. The Judge had declined to issue the warrant on oath of Kahele, the policeman, because he was not an eye-witness to the offense, and Kahele persisted that it could not issue on Hairama’s oath and that none but a constable could procure the issuance of a warrant. Kahele also makes the very extraordinary statement that on Sunday morning he was present and heard the Judge tell the Portuguese that he need not be afraid in regard to the charge of liquor selling, since the wine had been drunk up.
All agree that Mr. Reuter, the Deputy, Sheriff, came to Kipahulu the next day, Sunday, and that in the afternoon he sent Kahele for the warrant from the Judge and that it was served. Also that the case was tried on the Wednesday following, and that a full bottle of wine was produced by Kahele in Court and sworn to by both Kahele and Hairama as being the identical bottle that was bought of the Portuguese on Saturday night, the 14th of March. These men admitted to us that when they so swore they knew it was false, for they had helped drink up that bottle of wine. Owing to some discrepancies between Kahele and Hairama as to who actually furnished the money, fifty cents, which bought the wine, Mr. Reuter, the Deputy Sheriff, noil, pros’d the case.
Up to this time not a word was said by any one that the bottle of wine before the Court was the substituted bottle. But one Hakuole, on the Sunday morning, was told by the Judge that on the previous evening Kahele had come to him for a warrant of arrest for a Portuguese for selling liquor, and on the Judge’s asking him how many witnesses he had, and his saying only one, he had told Kahele that he could not convict on that, and that he had better take the wine and drink it, which they did. Hakuole says he told this to the Deputy Sheriff, Reuter, some time after, at Hana. The Deputy Sheriff says that when he heard this he wrote to Kahele, who returned the answer that the bottle of wine sworn to in Court was the one bought by Hairama of the Portuguese. He also says that Noah Kaaa, the *301respondent, told him in Hana, in May last, that “ the bottle of wine bought of the Portuguese had been drank up ‘ by us’ ” (makou).
While being hardly willing to convict a District Judge of such serious misconduct as “ drinking up the evidence” in 'a criminal case with the evident intention of shielding the accused Portuguese, upon the testimony of two such men as Kahele and Hairama who admitted their perjury in our presence, we are not satisfied but that it may be true that the Judge proposed to have the case dropped and did help drink the wine. He admits that when he came down stairs and noticed that the natives were drinking and Hairama was “ hula-ing,” he made no enquiries as to where their drink came from. He explains his extraordinary offer to give the wine to a Japanese, respecting the sale of which he had just issued a warrant, that it was only in jokel He says he knew that it was not proper for a Judge to go about with an officer hunting up evidence to prove a case which he was to try thereafter, but says he had to do so since the Deputy Sheriff was so seldom in that part of the district. He admits that he never afterwards tried to ascertain where the substituted bottle of wine came from. If we disregard altogether the evidence of Kahele and Hairama that the Judge helped drink the wine, there remains the testimony of Hakuole, unshaken except by the Judge’s own denial, which shows that the Judge knew when he tried the case against the Portuguese that the wine placed before him was not the wine which Hairama said he had bought, and yet he allowed the farce to proceed until it was stopped by the Deputy Sheriff.
We think that great weight ought to be given to the admission of the Judge to the Deputy Sheriff that the “bottle was drunk up by us.” The Deputy Sheriff believed that this was true and acted upon it by immediately beginning investigations which resulted in this information.
We remark that the respondent has but little legal knowledge, as is evidenced by his allowing the name of “ Hairama” to be erased as the deponent to the warrant, and himself substituting therefor the name of “ Kahele, constable of Kipahulu,” without *302swearing Kahele to the warrant. Hairama said he did not swear to it, and it is doubtful if it was supported by any oath.
Attorney-General, for prosecution.
W. R. Castle, for respondent.
Taking all these facts into consideration, we are of opinion that the respondent, Noah Kaaa, is unfit to longer hold the office of District Justice of Kipahulu and Kaupo, and accordingly remove him from the said office. He to pay ■ costs, taxed at $50.00.